BUSSEY, Judge.
This is an appeal from the District Court of Tulsa County, Oklahoma, wherein the plaintiff in error, John Alvin White, was charged by information with the offense of robbery with firearms.
He was tried by a jury which found him guilty and fixed his punishment at fifteen years in the State Penitentiary. The judgment and sentence was entered in accordance with the verdict, and a hearing for oral argument on appeal was set for the 11th day of April, 1962, at which time oral argument was waived.
The plaintiff in error has not filed a brief in the cause, and under these conditions, we follow the well established rule set forth in Brown v. State, Okl.Cr., 370 P.2d 41 wherein the court said:
“Where the Defendant appeals from a judgment of conviction and no brief in support of the petition in error is submitted and no appearance for an oral argument made, this court will *237•examine the record only for jurisdictional errors. If no fundamental error .appears, the judgment will be affirmed.” Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771.
We have carefully searched the record and find there is no fundamental error therein and therefore, we are of the opinion that the judgment and sentence rendered by the District Court of Tulsa County in Case Number 19,033 should be, and the same .is, hereby affirmed.
NIX, P. J., and BRETT, J., concur.